DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Image acquiring unit configured to…” in Claim 1;
“Interpretation result acquiring unit configured to…” in Claim 1;
“Biopsy result acquiring unit configured to…” in Claim 1;
“Data generating unit configured to…” and the “data generating unit generates…” in Claims 1 and 3, respectively;
“Interpreter evaluating unit configured to…”, “the interpreter evaluating unit evaluates…”, “the interpreter evaluating unit executes…”, “the interpreter evaluating unit evaluates…” in Claims 4-7, respectively;
“Tendency evaluating unit configured to…” in Claims 8-10, respectively;
“Interpretation support unit configured to…” in Claim 11

A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C 112(f) limitations:
Interpretation result acquiring unit is found to correspond with label 104 (paragraph [0041])
Biopsy result acquiring unit is found to correspond with label 105 (paragraph [0041])
Data generating unit is found to correspond with database 111 (paragraph [0031])

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "the number of blood vessels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the number of blood vessels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the data" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Should the Applicant refer back to the data previously set forth in Claim 1, “wherein the data generating unit generates the data in which information indicating an interpreter who has performed the interpretation, the interpretation result information and the biopsy result information are associated with another” should be changed to --wherein the data generating unit 

Claim 4 recites the limitation "the interpreter" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process(es) without significantly more.

With regard to independent Claim 1:
	Step 1: the claim recites an apparatus
	Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 1 recites  “acquire interpretation result information, which represents a result of interpreting the photoacoustic image”, “acquire biopsy result information, which represents a result of biopsy performed on the object”, the interpretation result information and the biopsy result information are associated with one another.”, all of which practically can be performed in the human mind or with the aid of pen/paper. For example, in context, the claim encompasses a user performing a photoacoustic scan to generate an image, obtaining an interpretation of the image, obtaining biopsy results, and documenting all of the previously mentioned information under the same label. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claim recites an abstract idea. See MPEP 2106.04(a)(2). 
	Step 2A – Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional elements of “an image acquiring unit configured to acquire a photoacoustic image”, “interpretation result acquiring unit”, “biopsy result acquiring unit”, and “data generating unit” to perform the abstract idea. The additional limitation “acquire a photoacoustic image” is merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. That the images originate from “a photoacoustic wave generated by irradiating an object with light” only generally links the abstract ideas to a particular technological environment. 
	The additional limitations of “interpretation result acquiring unit”, “biopsy result acquiring unit”, and “data generating unit” configured to perform the judicial exception merely amounts to invoking a computer or other machinery to perform the abstract and thus also does not integrate, either solely or as a whole, the judicial exception into a practical application. 
	Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g). 
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept. 
	After consideration of the claim limitations and relevant factors, claim 1 is directed to abstract ideas without an integration into a practical application and without significantly more. 
Accordingly, Claim 1 is directed to non-eligible subject matter. 
	
	With regard to Claim 2, the limitations “interpretation result information includes at least one of the number of blood vessels, a blood vessel density and an oxygen saturation degree of the object, and the biopsy result information includes at least one of information on the existence of a tumor in the object, and information on whether the tumor is benign or malignant” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 
	With regard to Claim 3, the limitations “generates the data in which information indicating an interpreter who has performed the interpretation, the interpretation result information and the biopsy result information are associated with one another” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 

	With regard to Claim 5, the limitations “evaluates the interpretation capability by comparing the interpretation result information and the biopsy result information” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.  
	With regard to Claim 7, the limitations “evaluates the interpretation capability of the interpreter, based on the interpretation result information on a predetermined number of cases” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 
	With regard to Claim 8, the limitations “evaluate an interpretation tendency of the interpreter who has performed the interpretation” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 
	With regard to Claim 9, the limitations “generates the data in which information indicating an interpreter who has performed the interpretation, the interpretation result information, and the biopsy result information are associated with one another” and “evaluates the interpretation tendency, based on the data” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception. 
	With regard to Claim 10, the limitations “evaluates the tendency when the interpreter counts the number of blood vessels, based on: the number of blood vessels included in the 
	With regard to Claim 11, the limitations “determine whether a tumor is benign or malignant, based on the interpretation result information” merely amount to limitations that practically can be performed in the human mind or with the aid of pen/paper and therefore also recite an abstract idea type judicial exception.
	The dependent claims expand upon the functions of the generic computer components or provide additional descriptions of the mental processes. The dependent claims only further expand upon features which, under a broadest reasonable interpretation, cover documenting information about an interpreter, interpretation results, and biopsy results together. Then evaluating the information for accuracy and the interpreters’ tendencies when interpreting data. All of which may be established by a human and therefore define additional abstract ideas in the form of mental processes. The subject matter does not define an inventive concept and does not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claim. Therefore, the claims, considering each of the limitations alone and in combination, are not patent eligible. 
With regard to independent Claim 12:
	Step 1: the claim recites a method/process
	Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 12 recites “ “interpretation result acquiring step of acquiring interpretation result

represents a result of biopsy performed on the object”, and “data generating step of generating data in which the photoacoustic image, the
interpretation result information, and the biopsy result information are associated with
one another” all of which practically can be performed in the human mind or with the aid of pen/paper. For example, in context, the claim encompasses a user performing a photoacoustic scan to generate an image, obtaining an interpretation of the image, obtaining biopsy results, and documenting all of the previously mentioned information under the same label. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claim recites an abstract idea. See MPEP 2106.04(a)(2). 
	Step 2A – Prong 2: The judicial exception is not integrated into a practical application. The claim does not recite additional elements. The additional limitation “image acquiring step of acquiring a photoacoustic image which originates from a photoacoustic wave generated by irradiating an object with light” is merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. That the images originate from “a photoacoustic wave generated by irradiating an object with light” only generally links the abstract ideas to a particular technological environment. 
Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g). 
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept. 
	After consideration of the claim limitations and relevant factors, claim 12 is directed to abstract ideas without an integration into a practical application and without significantly more. 
Accordingly, Claim 12 is directed to non-eligible subject matter.

With regard to independent Claim 13:
	Step 1: the claim recites a non-transitory computer readable medium
	Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 13 recites “interpretation result acquiring step of acquiring interpretation result information, which represents a result of interpreting the photoacoustic image”, “biopsy result acquiring step of acquiring biopsy result information, which represents a result of biopsy performed on the object”, and “data generating step of generating data in which the photoacoustic image, the interpretation result information, and the biopsy result information are associated with one another” all of which practically can be performed in the human mind or with the aid of pen/paper. For example, in context, the claim encompasses a user performing a photoacoustic scan to generate an image, obtaining an interpretation of the image, obtaining biopsy results, and documenting all of the previously mentioned information under the same label. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claim recites an abstract idea. See MPEP 2106.04(a)(2). 

Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g). 
	Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept. 
	After consideration of the claim limitations and relevant factors, claim 13 is directed to abstract ideas without an integration into a practical application and without significantly more. 
Accordingly, Claim 13 is directed to non-eligible subject matter.

Claim Rejections - 35 USC § 103

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann (US 20170053074) in view of Ohishi (WO 2017/038054). 


An interpretation result acquiring unit configured to acquire interpretation result information, which represents a result of interpreting an image (Para [0043], “For all diagnostic radiology reports 60 related to the disease of interest preceding T, use informatics tools within the radiology extraction module 62 are used to extract the differential diagnoses (DD) at module 64 and recommendations (R) provided by the radiologist.”);
A biopsy result acquiring unit configured to acquire biopsy result information, which represents a result of biopsy performed on the object (Para [0046], “Similar to the radiology report 60, the free-text pathology report 70 is also divided into sections and sentences at pathology extraction diagnosis module 72.”); and 
A data generating unit configured to generate data in which the image, the interpretation result information and the biopsy result information are associated with one another (Para [0053], “To generate the QA score 68 for a given individual or department, the differential diagnosis (DD) 64 is first matched to the appropriate truth diagnosis (TD) 74 at matching module……To ensure that the radiology DD 64 is matched to the appropriate pathology TD 74 (as a patient may have multiple radiology/pathology exams), contextual information such as the anatomical location and laterality of the image findings should match with the anatomical location and laterality of where the specimen is taken. This information may be drawn from structured fields in the institution's electronic health record.”)
However, Enzmann does not disclose:
An image acquiring unit configured to acquire a photoacoustic image which originates from a photoacoustic wave generated by irradiating an object with light. 
Ohishi discloses: 

It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the system disclosed by Enzmann with an image acquiring unit as disclosed by Ohishi, that performs photoacoustic imaging and collection of a biopsy sample to provide both a radiological and pathological evidence needed for an accurate diagnosis. 

With respect to Claim 2, Enzmann discloses the information processing apparatus of claim 1, and the biopsy result information including at least one of information on the existence of a tumor in the object, and information whether the tumor is benign or malignant (Para [0050], “Typically, pathology diagnoses vary based on domain (e.g., prostate, breast, lung). To categorize pathology diagnosis, a list of possible disease names is generated from a large collection of pathology reports. This process is aided using a coding system, such as the International Classification of Diseases (ICD). Additional information such tumor grade (e.g., based on the appearance and aggressiveness of the tumor) may also be available”; (Para [0051], “Text matching between phrases in the pathology report to 
However, Enzmann does not disclose the intepretation result information including at least one of the number of blood vessels, a blood vessel density and an oxygen saturation degree of the object.  Ohishi discloses the intepretation result information including at least one of the number of blood vessels, a blood vessel density and an oxygen saturation degree of the object (Para [0026], “Note that examples of a diagnosis utilizing the photoacoustic apparatus 100 include a breast cancer diagnosis using oxygen saturation of a blood vessel as an index, a skin cancer diagnosis, such as a melanoma diagnosis, using an amount of melanin in the skin as an index, and a skin aging diagnosis for beauty care using amount of collagen in the skin as an index. The examples of the diagnosis utilizing the photoacoustic apparatus 100 further include a rheumatism diagnosis and a peripheral vascular disease diagnosis using a form of a blood vessel as an index”; (Para [0028], “Furthermore, in the diagnosis utilizing the photoacoustic apparatus 100, various objects (a form of a blood vessel, oxygen saturation in a blood vessel, an amount of collagen in the skin, an amount of melanin in the skin, and so on) may be examined.”)
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the system disclosed by Enzmann with the interpretation result information including at least one of the number of blood vessels, a blood vessel density and an oxygen saturation degree of the object as disclosed in Ohishi to provide an index for improving diagnosis. 
	With respect to Claim 3, Enzmann discloses the information processing apparatus of Claim 1, wherein the data generating unit generates the data in which information indicating an interpreter who has performed the interpretation, the interpretation result information and the biopsy result information are associated with one another (Para [0033], “The system routinely retrieves radiology 

With respect to Claim 4, Enzmann discloses the information processing apparatus according to Claim 1, further comprising an interpreter evaluating unit configured to evaluate an interpretation capability of the interpreter who has performed the interpretation, based on the data (Para [0033], “Computed metrics include overall concordance rate, time between imaging and biopsy, number of imaging studies required prior to diagnosis, accuracy of diagnosis for individual radiologists and modalities, and changes in concordance over time.”)
	
	With respect to Claim 5, Enzmann discloses the information processing apparatus according to Claim 4, wherein the interpreter evaluating unit evaluates the interpretation capability by comparing the interpretation result information and the biopsy result information (Para [0054], “The QA score is computed by scoring module 68 by examining the proportion of cases where the radiologic categorical assessment matches that of the pathology categorical assessment from matching module 66.”; (Para [0055], “The QA score can be optionally weighted by an additional term, P(TD|R), which represents the probability of TD being reached within a predefined time period (e.g., median time between the radiology and pathology exams) given a radiologist's recommendation, R. An individual-level QA score is computed on exams signed by that individual radiologist. A department-level QA score is ideally computed on all exams, regardless of the signing radiologist. Metrics are also generated based on the 

With respect to Claim 12, Enzmann discloses in at least Figs. 1 and 2, an information processing method, comprising:
An interpretation result acquiring step of acquiring interpretation result information, which represents a result of interpreting the photoacoustic image (Para [0043], “For all diagnostic radiology reports 60 related to the disease of interest preceding T, use informatics tools within the radiology extraction module 62 are used to extract the differential diagnoses (DD) at module 64 and recommendations (R) provided by the radiologist.”);
A biopsy result acquiring step of acquiring biopsy result information, which represents a result of biopsy performed on the object (Para [0046], “Similar to the radiology report 60, the free-text pathology report 70 is also divided into sections and sentences at pathology extraction diagnosis module 72.”); and 
A data generating step of generating data in which the photoacoustic image, the interpretation result information and the biopsy result information are associated with one another (Para [0053], “To generate the QA score 68 for a given individual or department, the differential diagnosis (DD) 64 is first matched to the appropriate truth diagnosis (TD) 74 at matching module……To ensure that the radiology DD 64 is matched to the appropriate pathology TD 74 (as a patient may have multiple radiology/pathology exams), contextual information such as the anatomical location and laterality of the 
However, Enzmann does not disclose:
An image acquiring step of acquiring a photoacoustic image which originates from a photoacoustic wave generated by irradiating an object with light. 
Ohishi discloses: 
An image acquiring step of acquiring a photoacoustic image which originates from a photoacoustic wave generated by irradiating an object with light (Para [0020], “The photoacoustic apparatus 100 includes a light irradiation unit 110, an acoustic wave reception unit 120, a signal data collection unit 130, a processor 150, an operation input unit 170, and a display unit 190”); (Para [0021], “When the light irradiation unit 110 irradiates a subject 900 with light, acoustic waves are generated in the subject 900. Acoustic waves generated due to a photoacoustic effect in response to light is referred to as “photoacoustic waves”. The acoustic wave reception unit 120 receives a photoacoustic wave and outputs an analog electric signal. The signal data collection unit 130 converts the analog electric signal output from the acoustic wave reception unit 120 into a digital electric signal to be output to the processor 150. The processor 150 stores the digital signal supplied from the signal data collection unit 130 as signal data derived from the photoacoustic wave.”)
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the method disclosed by Enzmann with an image acquiring step as disclosed by Ohishi, that performs photoacoustic imaging and collecting a biopsy sample to provide both a radiological and pathological evidence needed for an accurate diagnosis.


An interpretation result acquiring step of acquiring interpretation result information, which represents a result of interpreting the photoacoustic image (Para [0043], “For all diagnostic radiology reports 60 related to the disease of interest preceding T, use informatics tools within the radiology extraction module 62 are used to extract the differential diagnoses (DD) at module 64 and recommendations (R) provided by the radiologist.”);
A biopsy result acquiring step of acquiring biopsy result information, which represents a result of biopsy performed on the object (Para [0046], “Similar to the radiology report 60, the free-text pathology report 70 is also divided into sections and sentences at pathology extraction diagnosis module 72.”); and 
A data generating step of generating data in which the photoacoustic image, the interpretation result information and the biopsy result information are associated with one another (Para [0053], “To generate the QA score 68 for a given individual or department, the differential diagnosis (DD) 64 is first matched to the appropriate truth diagnosis (TD) 74 at matching module……To ensure that the radiology DD 64 is matched to the appropriate pathology TD 74 (as a patient may have multiple radiology/pathology exams), contextual information such as the anatomical location and laterality of the image findings should match with the anatomical location and laterality of where the specimen is taken. This information may be drawn from structured fields in the institution's electronic health record.”)
However, Enzmann does not disclose:
An image acquiring step of acquiring a photoacoustic image which originates from a photoacoustic wave generated by irradiating an object with light. 
Ohishi discloses: 

It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the system disclosed by Enzmann with an image acquiring step as disclosed by Ohishi, for performing photoacoustic imaging and collecting a biopsy sample to provide both a radiological and pathological evidence needed for an accurate diagnosis.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Enzmann (US 20170053074) in view of Ohishi (US 20200229705), and further in view of Reiner (US 20110270623).

	With respect to Claim 6, the modified system of Enzmann in view of Ohishi discloses the information processing apparatus according to Claim 4, however, it does not disclose wherein the interpreter evaluating unit executes a training mode for interpretation in accordance with the result of evaluating the interpretation capability. Reiner discloses wherein the interpreter evaluating unit executes a training mode for interpretation in accordance with the result of evaluating the 
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the system disclosed by Enzmann, in view of Ohishi, with a training mode or program (110) for education/training of interpreters in order to establish best clinical practice guidelines and decision support. 

With respect to Claim 7, Enzmann discloses wherein the interpreter evaluating unit evaluates the interpretation capability of the interpreter, based on the interpretation result information on a predetermined number of cases (Para [0014], “The system allows for real-time or retrospective analysis of imager diagnostic performance (e.g., accuracy of diagnosis, time required until diagnosis) and provides a means for adaptively assigning new cases to imagers based on their performance on past studies”; 
	With respect to Claim 8, Enzmann discloses in at least Fig. 4, a tendency evaluation unit configured to evaluate the interpretation tendency of the interpreter who has performed the interpretation (Para [0055], “An individual-level QA score is computed on exams signed by that individual radiologist. A department-level QA score is ideally computed on all exams, regardless of the 

	With respect to Claim 9, Enzmann discloses wherein the data generating unit generates the data in which information indicating an interpreter who has performed the interpretation, the interpretation result information, and the biopsy result information are associated with one another, and the tendency evaluating unit interprets the interpretation tendency, based on the data (Para [0033], “The system routinely retrieves radiology exam information for breast imaging such as modality, exam and interpretation dates, signing radiologist, BIRADS assessment, and full-text report. For the same patients, the system also retrieves information from the pathology laboratory information system such as specimen description, date of completion, and final diagnosis. Computed metrics include overall concordance rate, time between imaging and biopsy, number of imaging studies required prior to diagnosis, accuracy of diagnosis for individual radiologists and modalities, and changes in concordance over time”; (Para [0055], “An individual-level QA score is computed on exams signed by that individual radiologist. A department-level QA score is ideally computed on all exams, regardless of the signing radiologist. Metrics are also generated based on the total number of patients that match user inputted filters described with respect to the dashboard 76….a comparison of an individual radiologist's radiology-pathology score in comparison to the department's average.”)

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Enzmann (US 20170053074) in view of Ohishi (US 20200229705), in view of Reiner (US 20110270623), in view of Zhou (“Automatic multiscale enhancement and segmentation of pulmonary vessels in CT pulmonary angiography images .

	With respect to Claim 10, the modified system of Enzmann discloses the information processing apparatus according to Claim 8, however, it does not disclose wherein the tendency evaluating unit evaluates the tendency when the interpreter counts the number of blood vessels, based on: the number of blood vessels included in the interpretation result information; information on whether a tumor is benign or malignant, which is estimated by the number of blood vessels; and the biopsy result information. Zhou discloses evaluating the tendency when the interpreter counts the number of blood vessels (Abstract, “The accuracy of vessel tree segmentation was evaluated by the percentage of the “gold standard” vessel center points overlapping with the segmented vessels. The results show that (2398/2494) and (1910/1984) of the manually marked center points in the arteries overlapped with segmented vessels for the case without and with other lung diseases. For the manually marked center points in all vessels including arteries and veins, the segmentation accuracy are (4439/4732) for the cases without and with other lung diseases, respectively”; (Results, “Using radiologists’ manually marked vessel center points as the “gold standard,” the accuracy of the vessel segmentation was estimated as the percentage of gold standard points overlapping with the computer segmented vessels”). Huang discloses information on whether a tumor is benign or malignant, whish estimated by the number of blood vessels and the biopsy result information (Abstract, “The results demonstrate a correlation between the morphology of blood vessels and tumor malignancy, indicating that the newly proposed method can retrieves a high accuracy in the classification of benign and malignant breast tumors”; (Introduction, “On one hand, morphological abnormalities of blood vessels do not necessarily result in increased blood flow; on the other hand, since both benign and malignant tumors may be vascularized, the detection of vessel amount alone may be insufficient to accurately differentiate benign and 
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the system disclosed by Enzmann, in view of Ohishi, and in view of Reiner (US 20110270623), with the evaluation of interpreter tendency when the interpreter counts the number of blood vessels, based on: the number of blood vessels included in the interpretation result information as disclosed by Zhou, and information on whether a tumor is benign or malignant, which is estimated by the number of blood vessels and the biopsy result information as disclosed by Huang to accurately differentiate between benign and malignant tumors. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Enzmann (US 20170053074) in view of Ohishi (US 20200229705), in view of Reiner (US 20110270623), in view of Zhou (“Automatic multiscale enhancement and segmentation of pulmonary vessels in CT pulmonary angiography images for CAD applications”), in view of Huang (“Analysis of Tumor Vascularity Using Three-Dimensional Power Doppler Ultrasound Images”), and further in view of Reiner (US 2010/0145720).	

With respect to Claim 11, the modified system of Enzmann discloses the information processing apparatus according to Claim 8, further comprising an interpretation support unit configured to determine whether a tumor is benign or malignant based on the interpretation result information (Para [0058], “Referring to FIG. 4, in one embodiment in which the software 40 is operating in the domain of breast cancer, the software 40 matches sentences to one of eight BIRADS categories 84; these categories can then be interpreted as being either “benign” (BIRADS 1, 2, 3) or “malignant” (BIRADS 4A, 4B, 4C, 5, 6). A corresponding output (e.g. BIRADS score vs. % malignancy) may be provided in visualization 82, also shown in FIG. 4”). However, it does not disclose wherein the tendency evaluating 

date of the claimed invention to have modified the system disclosed by Enzmann, in view of Ohishi, in view of Reiner, in view of Zhou, and in view of Huang with adjustment of parameters depending on individual interpreter performance to tailor decision support and improve diagnostic quality and time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793                      



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793